Title: To Alexander Hamilton from Jeremiah Wadsworth, [5–28] February 1789
From: Wadsworth, Jeremiah
To: Hamilton, Alexander


Hartford Feby. [5–28], 1789
My dear Sir
Your favor of the 25 Jany came in good time. Our Votes were given agreeably to your wishes Washington 7—Adams 5. Governor Huntington 2. By letters from Carrington I learn that Clinton is the antifederal Vice President but I think we have nothing to fear. I believe N Hampshire will give Adams 4. Massachusetts 6—Georgia 6 as letters from Georgia say he will have at least so many—which with ours makes 21, which is more than Clinton can get & we may certainly reckon on Nine Men for Adams in So Carolina Maryuland and Delaware Pensilvanea & N Jersey. We waved an answer to Your State & Virginia as you did not get my letter in Season to answer me on that Subject I feared we should not do any good by an answer—and as ye Antifederalists did not move it—I thot we had best let it Sleep. The Mony from Chaloner is to go to Church. I am dear Sir your Affectionate friend
Jere Wadsworth
When I returned from New York my friends would hear nothing of my being withdrawn from ye representation in Congress, as there was great pains taken to oppose me by ye antis & a certain set of Saints who are always preaching about ye Country against imploying in Government any of ye unconverted one of which they very foolishly take me to be, & tho I may be less usefull in ye assembly than in some other place I flatter my self some of my friends will be placed where you wish me & in that case I shall be perfectly satisfied.
